United States Court of Appeals
                                                                              Fifth Circuit
                                                                           F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                        Charles R. Fulbruge III
                                                                                Clerk


                                  No. 06-10181
                               Conference Calendar


UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

GUILLERMO RODRIGUEZ-FLORES, also known as Memo

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:02-CR-378-2


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      The attorney appointed to represent Guillermo Rodriguez-Flores
(Rodriguez) has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Rodriguez has filed a response.
Our independent review of the record, counsel’s brief, and Rodriguez’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
                                No. 06-10181

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2